5 F.3d 540NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
TRANSAMERICA INSURANCE COMPANY, Plaintiff-Appellee,v.COON BROTHERS, INC., Lanai City Services, Inc., MauiNavigation Co., Ltd., Trilogy Corporation d/b/a TrilogyExcursions, J.M. Coon, James E. Coon, Randolph S. Coon andRoberta McBride, Defendants/Appellants,v.BISHOP INSURANCE AGENCY OF HAWAII, INC., Defendant/Appellee.
No. 92-15817.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 2, 1993.*Decided Sept. 27, 1993.

1
Appeal from the United States District Court for the District of Hawaii, No. CR-91-0572-AAH-01;  David A. Ezra, District Judge, Presiding.

D.Hawaii

2
AFFIRMED.


3
Before:  D.W. NELSON and NORRIS, Circuit Judges;  TANNER,** District Judge.


4
ORDER***


5
The decision of the district court is AFFIRMED for the reasons set forth in the district court's orders dated September 5, 1991 and December 9, 1991.



*
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3